70 So.3d 671 (2011)
Robert Wayne THOMAS, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D11-1640.
District Court of Appeal of Florida, First District.
July 18, 2011.
Robert Wayne Thomas, pro se, Petitioner.
Pamela Jo Bondi, Attorney General, and Heather Flanagan Ross, Assistant Attorney General, Tallahassee, for Respondent.
*672 PER CURIAM.
Petitioner is granted a belated appeal of the February 19, 2010, judgment and sentence in Levy County Circuit Court case number 38-2009-CF-273A. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
PETITION GRANTED.
WOLF, THOMAS, and CLARK, JJ., concur.